Citation Nr: 1400040	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-28 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an effective date earlier than November 14, 2007, for the grant of service connection for tinnitus.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1968 to July 1990.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the claim of service connection for tinnitus and continued a noncompensable disability rating for bilateral hearing loss.  In February 2009, the Veteran submitted a notice of disagreement (NOD) with these determinations.  Subsequently, the RO granted the Veteran's claim of service connection for tinnitus and assigned a 10 percent disability rating, effective November 14, 2007.  At the same time, the RO issued a Statement of the Case for the issue of entitlement to a compensable disability rating for service-connected bilateral hearing loss.  Consequently, the Veteran submitted an additional September 2009 NOD, disagreeing with the effective date assigned for the tinnitus and the decision concerning his bilateral hearing loss.  He reported that his hearing had not been the same since Vietnam.  Additionally, a hand-written note on the NOD states that hearing loss was still on appeal.  The Board construes the Veteran's September 2009 statement as a timely substantive appeal, in lieu of a VA Form 9, for the issue of entitlement to a compensable disability rating for bilateral hearing loss.  38 C.F.R. §§ 20.202, 20.302 (2013).  Additionally, the Veteran timely perfected his appeal in July 2010 with respect to the issue of entitlement to an effective date earlier than November 14, 2007, for the grant of service connection for tinnitus.

On the February and September 2009 NODs, the Veteran reported that he wanted a Board hearing.  The Veteran was sent a letter informing him of his appeal hearing options, to include a Decision Review Officer (DRO), travel board, video conference, or central office hearing.  In July 2010, along with the submission of the substantive appeal, the Veteran requested a DRO hearing.  The Veteran was then afforded a DRO hearing in September 2010.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

Additionally, the Board notes that the claim of entitlement to a compensable disability rating for bilateral hearing loss was included in the September 2010 DRO hearing, such that the Veteran had been led to believe that the issue was still on appeal.  Specifically, the Veteran's representative questioned and the Veteran testified to whether his hearing loss worsened since his last examination.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  Therefore, the Board will adjudicate the issue of entitlement to a compensable disability rating for bilateral hearing loss.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of an increased disability rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for tinnitus was received by the RO on November 14, 2007, more than one year following his discharge from service in July 1990.

2.  In a July 2009 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent disability rating, effective November 14, 2007.

3.  Evidence of record does not contain any earlier formal or informal claim filed with the RO prior to November 14, 2007.



CONCLUSION OF LAW

The criteria for an effective date prior to November 14, 2007, for the award of service connection for tinnitus, is not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

However, Courts have held, and VA's General Counsel has agreed, that where an underlying claim for benefits has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice and any defect in the notice is not prejudicial.  38 C.F.R. § 3.159(b)(3); See also Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Additionally, inasmuch as the law, and not the evidence, is dispositive in this case, VA's duties to notify and assist claimants are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Accordingly, VA complied with the pertinent notification requirements and there is no prejudice to the Veteran to continue with adjudication of this claim.

II.  Earlier Effective Dates

The Veteran seeks an effective date earlier than November 14, 2007, for the grant of service connection and award of a 10 percent disability rating for tinnitus.  Specifically, the Veteran contends that the effective date should date back to August 1990, after he was discharged from active service.  

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)  (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2013).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2013).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2013).

In Brokowski v. Shinseki, 23 Vet. App. 79, 84(2009), the United States Court of Appeals for Veterans Claims (Court) has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35(1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

In August 1990, the Veteran submitted claims of service connection for a ruptured left ear drum and hearing loss.  No claim of service connection for tinnitus or ringing in the ears was submitted at that time.  At the September 1990 VA examination taken in conjunction for the Veteran's claim of service connection for bilateral hearing loss, the VA examiner noted that the Veteran had no complaints of tinnitus.  Additionally, a January 1995 VA treatment record noted no history of tinnitus.  VA treatment records first show complaints of tinnitus at a January 2003 audiology consultation.  The Veteran reported that he had noticed a ringing in the left ear for the past two months and some decrease in hearing.  At a December 2003 audiological evaluation, the Veteran reported periodic tinnitus in his left ear.  He denied tinnitus in his right ear.  

In a statement received on November 14, 2007, the Veteran claimed entitlement to service connection for tinnitus.  This document was the first indication that the Veteran was seeking service connection for tinnitus. 

Ultimately, in a July 2009 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent disability rating, effective November 14, 2007.  The Veteran submitted a timely notice of disagreement with the assigned effective date for the grant of service connection for tinnitus.  

Considering the facts in this case in light of the above-noted legal criteria, the Board finds that entitlement to an effective date prior to November 14, 2007, is not warranted for the grant of service connection and award of a 10 percent disability rating for tinnitus.

The claims file does not reflect that any communication filed prior to November 14, 2007 that can be construed as a formal or informal claim for this specific benefit. Medical evidence of record as well as the Veteran's statements indicate that his tinnitus arose before his initial claim for entitlement to service connection was received in November 2007. 

In this case, the date of entitlement precedes the date of the claim.  Thus, the date of claim as the later date is the controlling date for the effective date assigned under the factual circumstances in this matter.  38 U.S.C.A. § 5110(a)  (effective date of original claim shall not be earlier than the date of receipt of application therefore).  Further, the Court has acknowledged that the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a casual connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  LaLonde v. West, 12 Vet. App. 377, 382(1999).   Therefore, the Veteran's contentions that service treatment records dating from 1968 to 1970, which have been found to be unavailable, would alter the effective date assigned for the grant of service connection for tinnitus on appeal, is inaccurate.  Even if those records were available and showed that the Veteran complained of tinnitus, the effective date assigned for the grant of service connection for tinnitus could be no earlier than the date of receipt of the application for that claim.  Id.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).  As such, the appeals is denied. 


ORDER

Entitlement to an effective date earlier than November 14, 2007, for the grant of service connection for tinnitus, is denied.


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claim for entitlement to a compensable disability rating for bilateral hearing loss.

The Veteran contends that his bilateral hearing loss is worse than the noncompensable disability rating assigned.  The Veteran was last given a VA examination in July 2009 in order to establish the severity of his service-connected  bilateral hearing loss.  At the September 2010 DRO hearing, the Veteran's representative asked whether his hearing had deteriorated since February 2008.  The Veteran stated that he was not sure, but that he was awake more at night.  He stated that his family might say that, as they ask him to turn down the TV.  

In this particular case, the July 2009 VA examination is too remote in time to address the current severity of the Veteran's service-connected bilateral hearing loss.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Board finds that a remand is also necessary to obtain any outstanding VA treatment records with respect to the Veteran's bilateral hearing loss claim.  The record reflects that the Veteran was receiving periodic audiological evaluations at the VA through December 2003.  It is unclear to the Board if the Veteran continued to receive treatment for his hearing loss after that time.  As these treatment records dated after December 2003 may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The appellant should also be offered the opportunity to submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain all outstanding VA treatment records dated from December 2003 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of his bilateral hearing loss.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.

The examiner should discuss the current severity of the Veteran's bilateral hearing loss, with particularity to the criteria for the diagnostic code (DC 6100).  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability in the report.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


